                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SALAS REALTY LLC, et al.,                   §
                                            §
       Plaintiffs,                          §
                                            §
v.                                          §          Civil Action No. 3:19-CV-1572-N
                                            §
TRANSPORTATION INSURANCE                    §
COMPANY,                                    §
                                            §
       Defendant.                           §

                     MEMORANDUM OPINION AND ORDER

       This Order addresses Plaintiffs Salas Realty, LLC and Salas Plumbing, Inc.’s

(collectively “Salas”) Application for Appointment of Umpire [1]. For the following

reasons, the Court directs the parties each to appoint an appraiser and instructs the two

appraisers to select an umpire.

                              I. ORIGINS OF THE DISPUTE

       Salas insured its property with Defendant Transportation Insurance Company

(“Transportation”). Notice of Removal, Ex. C, Salas Realty, LLC / Salas Plumbing, Inc.’s

Appl. Appointment Umpire (“Salas’s Appl.”) 2 [1].          Salas submitted a claim with

Transportation because Salas alleged its property suffered damage after a hail storm. Id.

Transportation used an adjuster to investigate the damage, but Transportation declined to

pay for the damage because its adjuster stated that the damage resulted from wear and tear,

which is not covered under the insurance policy.          Def. Transportation Insurance

Company’s Opp’n Pl.’s Appl. Appointment Umpire (“Def.’s Opp’n”) 4 [9].               Salas


MEMORANDUM OPINION AND ORDER – PAGE 1
demanded that Transportation appoint an appraiser.            Salas’s Appl. 4.      However,

Transportation claimed that under the insurance policy it was not obligated to hire an

appraiser. Def.’s Opp’n 5. Now Salas ask the Court to appoint an umpire. Salas’s Appl.

5.

       The insurance contract includes an appraisal clause that states in relevant part:

       If the Named Insured and the Insurer fail to agree on the amount of loss for
       physical damage or business income or extra expense, either may make a
       written demand for appraisal in which case within 20 days of that written
       demand each shall select an appraiser and shall notify the other of its chosen
       appraiser. This APPRAISAL Condition is not available to the named Insured
       or the Insurer if there is a dispute as to whether the loss or damage was caused
       in whole or in part by the covered peril. This APPRAISAL Condition is not
       available if there is a dispute as to whether or not the loss is covered in whole
       or in part under this coverage part.

Id. at 3; see also Def.’s Opp’n 3. Salas argues that it is entitled to an appraiser because the

disagreement concerns the amount of loss resulting from the hail storm. Salas’s Appl. 2.

But Transportation contends that the adjuster determined the loss resulted directly from

wear and tear, so the dispute concerns the cause of the damage, not the amount of loss.

Transportation Insurance Company’s App. Opp’n Pl.’s Appl. Appointment Umpire

(“Def.’s App.”), Ex. A-1 2 [10]; Def.’s Opp’n 3–5.

                  II. HISTORY AND SCOPE OF INSURANCE APPRAISALS

       Appraisals are a “means of resolving disputes about the ‘amount of loss’ for a

covered claim.” State Farm Lloyds v. Johnson, 290 S.W.3d 886, 889 (Tex. 2009) (internal

quotations and citations omitted).      Texas law generally holds appraisal clauses are

enforceable, but appraisal-clause litigation is sparse. See id. at 888–89. Yet, in 2009, the



MEMORANDUM OPINION AND ORDER – PAGE 2
Texas Supreme Court in State Farm Lloyds v. Johnson clarified the appropriate scope of

appraisals. See id. at 887.

               A. History of Appraisals Before State Farm Lloyds v. Johnson

       Prior to 2009, the Texas Supreme Court addressed this topic only five times, and

each concerned either waiver or enforceability.        Id. at 889.    Historically, insurance

companies have used these clauses in property insurance contracts, and Texas law

generally has encouraged courts to enforce these clauses. Id. at 888, 894. In fact, Texas

law has pushed parties to conduct an appraisal prior to filing suit because an appraisal does

not require court intervention and is usually faster and less expensive than litigation. Id. at

894–95, 894 n.42 (noting that Texas law considers appraisals a condition precedent to

litigation).

       Long-standing Texas law limits appraisals to determining damage, not liability,

because the question of liability is left for the courts. Id. at 889–90. However, the line

between the damage and liability question is not always clear. Id. at 890. Prior to 2009,

Texas courts split on when an appraiser could decide causation as a part of his damage

determination. Id. (collecting cases).

                    B. The Texas Supreme Court Defined the Scope of
                       Appraisals in State Farm Lloyds v. Johnson

       In 2009, the Texas Supreme Court defined the scope of appraisals and the meaning

of “amount of loss.” Id. at 887, 895. In Johnson, the insurance company and the insured

disputed whether an appraisal was appropriate under the contract’s appraisal clause. Id. at

887–88. The contract included the following provision:


MEMORANDUM OPINION AND ORDER – PAGE 3
       Appraisal. If you and we fail to agree on the amount of loss, either one can
       demand that the amount of loss be set by appraisal. If either makes a written
       demand for appraisal, each shall select a competent, disinterested appraiser.
       Each shall notify the other of the appraiser’s identity within 20 days of receipt
       of the written demand. The two appraisers shall then select a competent,
       impartial umpire . . . . The appraisers shall then set the amount of loss. If
       the appraisers submit a written report of an agreement to us, the amount
       agreed upon shall be the amount of loss. If the appraisers fail to agree within
       a reasonable time, they shall submit their differences to the umpire. Written
       agreement signed by any two of these three shall set the amount of loss.

Id. (emphasis in original).

       The insured’s property suffered hail damage after a storm. Id. at 887. The insurance

company concluded that the storm damaged only the ridgeline of the roof, while the

insured’s contractor estimated that the whole roof needed repair. Id. The insured requested

an appraisal under the insurance contract. Id. The insurance company refused to comply

because it claimed that the parties disagreed as to the cause of the damage, which exceeded

the scope of an appraisal. Id. at 888. Ultimately, the dispute concerned two intertwined

issues: First, was the insurance company and the insured’s dispute about causation or

amount of loss? See id. at 888, 891. Second, if the dispute concerned causation, was an

appraisal appropriate? See id.

       The Texas Supreme Court held that determining the extent of hail damage

necessarily required the appraiser to decide causation, but an appraisal was still

appropriate. Id. at 887, 895. First, the Court determined that, as a matter of law, it was

unclear whether the parties disagreed about causation or amount of loss. Id. at 891.

Regardless, the Court found that even if the parties did disagree about causation, a

causation dispute did not bar an appraisal. Id.


MEMORANDUM OPINION AND ORDER – PAGE 4
       Next, the Court defined the scope of an appraisal by outlining two categories—

when an appraiser cannot decide causation and when an appraisal may. Id. at 892. First,

appraisers cannot decide causation when the injury is indivisible. Id. at 892, 894. The

Texas Supreme Court detailed that “when different causes are alleged for a single injury to

property, causation is a liability question for the courts.” Id. at 892. For example, in

assessing damages to the foundation of a structure, an appraiser assessed damages due to

plumbing leaks (a covered cause) as $0 but damages due to settling (an excluded cause) as

more than $0. Id. (citing Wells v. Am. States Preferred Ins. Co., 919 S.W.2d 679, 685–86

(Tex. App. – Dallas 1996, writ denied)). In this type of scenario, the appraiser assessed a

single injury, so assessing the causation of the injury overstepped his authority. Id. The

appraiser can decide the amount of loss, but the appraiser cannot decide what caused it

because that is a question of liability, which is reserved for the courts. Id.

       Alternatively, an appraiser can decide causation when the injury is divisible. Id. at

892, 894. “[W]hen different types of damage occur to different items of property,

appraisers may have to decide the damage caused by each before the court can decide

liability.” Id. at 892. For example, an appraiser assessed property damage after a storm

and determined the amount of water damage, which the policy covered, and the amount of

mold damage, which the parties disputed whether the policy covers. Id. (citing Lundstrom

v. United Servs. Auto. Ass’n, 192 S.W.3d 78, 87–89 (Tex. App. – Houston [14th Dist.]

2006, pet. denied)). In this case, the amount-of-damage determination is left to the

appraiser, and the liability question of whether the policy covers mold damage is for the

court. Id. An appraiser is not barred from assessing the damage even though causation

MEMORANDUM OPINION AND ORDER – PAGE 5
factors into his assessment. Id. In other words, appraisers “decide the cost to repair each

without deciding who must pay for it.” Id. at 894.

       Furthermore, when covered damages and pre-existing wear and tear occur, this

dispute falls into the second category. Id. at 892. The Court explained that “[t]he same is

true when the causation question involves separating loss due to a covered event from a

property’s pre-existing condition.” Id. Specifically, an appraiser can determine whether

the damage is due to wear and tear or a covered damage, which means an appraiser may

decide causation when deciding the amount of loss. Id. Otherwise, appraisal clauses would

be largely inoperative because “appraisals [could] never assess . . . damage unless a roof

[was] brand new.” Id. at 892–93.

       In conclusion, the Texas Supreme Court determined that an appraiser could

determine the amount of loss, even though the appraiser may need to decide an inherent

causation question. See id. at 893, 895. The Court specified that State Farm could not

avoid appraisal “merely because there might be a causation question that exceeds the scope

of appraisal.” Id. at 893. But the Court reiterated that this ruling does not mean that the

appraiser can rewrite the policy or overstep a court’s role. Id.

       Additionally, part of the Court’s reasoning rested on the posture of this case. Id.

The appraisal had not yet occurred. Id. at 893–94. The Court explained that “appraisals

should generally go forward without preemptive intervention by the courts” because a court

can always review an appraisal and determine whether the appraiser overstepped his

authority. Id. at 895. The Court encouraged parties to conduct appraisals before litigation



MEMORANDUM OPINION AND ORDER – PAGE 6
ensues because someone must determine the amount of loss, and appraisals generally aid

in avoiding litigation. Id. at 894–95.

       Since Johnson, courts continue to allow appraisers to evaluate whether damage was

caused by a particular event or was the result of noncovered pre-existing perils like wear

and tear. TMM Investments, Ltd. v. Ohio Cas. Ins. Co., 730 F.3d 466, 474 (5th Cir. 2013)

(collecting cases).

      III. THE COURT FINDS TRANSPORTATION’S CAUSATION EXCLUSION VOID

       The Court finds Transportation’s causation exclusion void as against public policy,

and the Court directs the parties to appoint appraisers who can then appoint an umpire as

under the policy.

        A. Standard for Finding a Contract Term Void as Against Public Policy

       Parties are free to contract, but parties cannot agree to terms that are against public

policy. Phila. Indem. Ins. Co. v. White, 490 S.W.3d 468, 475 (Tex. 2016). In Texas,

insurance policies are controlled by Texas contract law. Barnett v. Aetna Life Ins. Co., 723

S.W.2d 663, 665 (Tex. 1987). A court should first determine the contractual rights of the

parties under the insurance policy before rendering the contract provision void. Tex.

Farmers Ins. Co. v. Murphy, 996 S.W.2d 873, 878 (Tex. 1999). A limitation in an

insurance contract is against public policy and void as a matter of law when the provision

is illegal or inconsistent with public policy. Phila. Indem. Ins. Co., 490 S.W.3d at 475; see

also Westchester Fire Ins. Co. v. Admiral Ins. Co., 152 S.W.3d 172, 182 (Tex. App. – Fort

Worth, no writ). Public policy is defined by the state’s constitution, statutes, and judicial

decisions. Locomotive Eng’rs & Conductors Mut. Protective Ass’n v. Bush, 576 S.W.2d

MEMORANDUM OPINION AND ORDER – PAGE 7
887, 890 (Tex. App. – Tyler 1979, no writ). If the legislature has not provided any

direction, then the Court should weigh the “interest in enforcing [the] agreement[] versus

public policy interest against such enforcement.” Fairfield Ins. Co. v. Stephens Martin

Paving, LP, 246 S.W.3d 653, 663–64 (Tex. 2008).

       It is a long-standing rule that the Court must read an insurance policy to avoid

rendering any portion inoperative. Fiess v. State Farm Lloyds, 202 S.W.3d 744, 748 (Tex.

2006) (“[I]t has again long been the rule that we must read all parts of a policy together,

giving meaning to every sentence, clause, and word to avoid rendering any portion

inoperative.”). The Texas Supreme Court encourages enforcing appraisal clauses, rather

than enforcing interpretations that leave the clauses inoperative. See State Farm Lloyds v.

Johnson, 290 S.W.3d 886, 893 (Tex. 2009); see also SPJST Lodge #514 & Am. Sokol Org.

v. Century Sur. Co., 2015 WL 12699508, at *2 (N.D. Tex. Nov. 23, 2015) (O’Connor, J.);

Essex Ins. Co. v. Levy Props., Inc., 2013 WL 12122119, at *5 (N.D. Tex. May 7, 2013)

(Cummings, J.).

           B. The Court Finds Transportation’s Causation Exclusion Void

       Here, the Court finds that Transportation’s causation exclusion is void, and the

Court directs the parties to appoint appraisers. Like in Johnson, before an appraisal has

taken place, the parties dispute the same two-part issue—whether the issue is one of

causation or amount of loss, and, consequently, whether Salas can elect for an appraisal.

See Johnson, 290 S.W.3d at 887–88, 891, 894. Transportation contends that Salas is

excluded from an appraisal because Transportation’s adjuster determined the loss resulted

from wear and tear, making this a causation dispute. Def.’s Opp’n 3–5. Transportation

MEMORANDUM OPINION AND ORDER – PAGE 8
argues that under the contract’s appraisal clause, Salas cannot elect for an appraisal when

the parties dispute causation. Id.

       However, the Court holds that Transportation’s causation exclusion violates public

policy. See Johnson, 290 S.W.3d at 892–93. The appraisal clause allows Salas to elect for

an appraisal when the parties disagree about the amount of loss. Salas’s Appl. 3; Def.’s

Opp’n 3.    As Transportation argues, the clause also includes a causation exclusion

preventing the parties from electing for an appraisal when the parties disagree over whether

the loss was caused by covered peril, meaning Salas cannot elect for an appraisal when the

dispute concerns separating covered loss from wear and tear. See Def.’s Opp’n 3.

       This issue mirrors the scenario described in Johnson. See Johnson, 290 S.W.3d at

892–93. Based on Johnson, the Court finds an appraisal is appropriate when separating

loss from a covered event from wear and tear, even though the appraiser may have to make

a causation determination. See id. But Transportation’s causation exclusion prohibits

Salas from appointing appraisers in this scenario, unless the property is brand new. As

predicted in Johnson, Transportation’s causation exclusion renders the appraisal clause

“largely inoperative” because if “appraisers can never allocate damages between covered

and excluded perils, then appraisals can never assess [storm] damage unless [the property]

is brand new.” Id.

       Because Transportation’s causation exclusion renders the appraisal clause

inoperative, the clause is void. The Texas Supreme Court expressly opined that appraisals

are appropriate when deciding whether the loss occurred from a covered event or wear and

tear, and courts must avoid a construction that renders an appraisal clause inoperative. Id.

MEMORANDUM OPINION AND ORDER – PAGE 9
at 893. Yet, Transportation’s causation exclusion effectively overrules Johnson by contract

because the clause prevents Salas from exercising its rights under the contract and renders

the clause altogether inoperative.     As written, Transportation’s causation exclusion

effectively gives Transportation a veto, allowing Transportation to unilaterally deny

Salas’s right under the contract. This outcome does not align with Texas public policy.

After weighing the parties’ right to contract with the public policy against enforcement, the

Court finds this exclusion void as against public policy.

       Accordingly, the Court finds that the parties should appoint appraisers. See id. at

892–93. The appraisers can make a causation determination in order to separate the

damages resulting from the storm from the damages resulting from wear and tear. Id.

                                       CONCLUSION

       The Court directs Salas and Transportation each to designate an appraiser within

fourteen (14) days of the date of this Order. The two appraisers will select an umpire as

provided in the policy. If the two appraisers are unable to agree on an umpire within

twenty-eight (28) days after the date of this Order, the parties must advise the Court, which

will select an umpire.


       Signed December 2, 2019.




                                                            ___________________________
                                                                   David C. Godbey
                                                              United States District Judge



MEMORANDUM OPINION AND ORDER – PAGE 10
